                 Case 2:20-cr-00077-WBS Document 43 Filed 05/21/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                            CASE NO. CASE NO. 2:20-CR-0077-WBS
11                                 Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
12                           v.                           5.1(d) AND EXCLUSION OF TIME
13   TIMOTHY DANIEL MACKEY,                               DATE: May 22, 2020
                                                          TIME: 2:00 p.m.
14                                 Defendant.             COURT: Hon. Deborah Barnes
15

16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney MIRA CHERNICK, and defendant Timothy Daniel Mackey, both individually and by and

19 through his counsel of record, Mia Crager, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on April 15, 2020, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on April 17, 2020.

22 The court set a preliminary hearing date of May 1, 2020. By stipulation of the parties, that date was

23 continued to May 22, 2020.

24          2.       By this stipulation, the parties jointly move for an extension of time of the preliminary

25 hearing date to May 29, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

26 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the
27 defense reasonable time for preparation, and for the government’s continuing investigation of the case.

28 The parties further agree that the interests of justice served by granting this continuance outweigh the

      STIPULATION, FINDINGS AND ORDER                     1
30
                 Case 2:20-cr-00077-WBS Document 43 Filed 05/21/20 Page 2 of 4


 1 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 2          3.       The parties agree that good cause exists for the extension of time, and that the extension

 3 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 4 Therefore, the parties request that the time between May 22, 2020, and May 29, 2020, be excluded

 5 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 6          IT IS SO STIPULATED.

 7
     Dated: May 20, 2020                                      MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ MIRA CHERNICK
10                                                            MIRA CHERNICK
                                                              Assistant United States Attorney
11

12
     Dated: May 20, 2020                                      /s/ MIA CRAGER
13                                                            MIA CRAGER
14                                                            Counsel for Defendant
                                                              Timothy Daniel Mackey
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION, FINDINGS AND ORDER                     2
30
                 Case 2:20-cr-00077-WBS Document 43 Filed 05/21/20 Page 3 of 4

   MCGREGOR W. SCOTT
 1 United States Attorney
   MIRA CHERNICK
 2 Assistant United States Attorney
   501 I Street, Suite 10-100
 3 Sacramento, CA 95814
   Telephone: (916) 554-2700
 4
   Attorneys for Plaintiff
 5 United States of America

 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. CASE NO. 2:20-CR-0077-WBS
10
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
11                                                        PRELIMINARY HEARING PURSUANT TO RULE
                             v.                           5.1(D) AND EXCLUDING TIME
12
     TIMOTHY DANIEL MACKEY,                               DATE: MAY 22, 2020
13                                                        TIME: 2:00 P.M.
                                  Defendant.              COURT: HON. DEBORAH BARNES
14

15

16
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on May 20, 2020. The
18
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
19
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
20
     5.1(d) of the Federal Rules of Criminal Procedure.
21
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
23
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
24
     not adversely affect the public interest in the prompt disposition of criminal cases.
25
            THEREFORE, FOR GOOD CAUSE SHOWN:
26
            1.       The date of the preliminary hearing is extended to May 29, 2020, at 2:00 p.m.
27
            2.       The time between May 22, 2020, and May 29, 2020, shall be excluded from calculation
28

      STIPULATION, FINDINGS AND ORDER                      3
30
                Case 2:20-cr-00077-WBS Document 43 Filed 05/21/20 Page 4 of 4


 1 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 2         3.       Defendant shall appear at that date and time before the Magistrate Judge on duty.

 3

 4         IT IS SO ORDERED.

 5

 6 Dated: May 21, 2020

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION, FINDINGS AND ORDER                   4
30
